DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to the Amendment filed on 10/14/2020. Applicant has amended independent claims 1 and 13, and dependent claims 6 and 16. However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 13, the phrases "alignment direction" and “extension direction” renders the claim indefinite because it is unclear what “alignment direction” and “extension 


Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schauer et al., US 2016/0145784, in view of He et al., US 2014/0057178.
Regarding claim 1, Schauer et al., teaches a positive electrode (0061-0062) for metal-air battery (0071), comprising: 
a plurality of carbon nanotube (abstract; 0004-0005) films (0033) comprising a first carbon nanotube layer (nanostructured article includes a first material (“a first material made from a plurality of intermingled nanotubes”) comprising a plurality of first carbon nanotubes (abstract); and 
a second carbon nanotube layer adjacent to the first carbon nanotube layer and comprising a plurality of second carbon nanotubes (“a second material made from a plurality of nanotubes forming a layer situated on a surface of the first material”) (abstract), wherein an alignment direction of the plurality of first carbon nanotubes in the first carbon nanotube layer and an alignment direction of the plurality of second carbon nanotubes 
wherein an average specific tensile strength of the plurality of carbon nanotube films is greater than or equal to about 0.1 gigapascal per gram per cubic centimeter and less than or equal to about 1 gigapascal per gram per cubic centimeter (0.5 N/tex =0.5 GPa/g/cm3) (0059). 
Schauer et al., does not teach the plurality of first carbon nanotubes in the first carbon nanotube layer and the plurality of second carbon nanotubes in the second carbon nanotube layer are disposed at an angle of greater than or equal to about 15.degree. and less than or equal to about 90.degree.
He et al., teaches plurality of first carbon nanotubes in the first carbon nanotube layer and the plurality of second carbon nanotubes in the second carbon nanotube layer are disposed at an angle of greater than or equal to about 15.degree. and less than or equal to about 90.degree (Fig. 1; 0013-0016; 0018).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of He et al., into the teachings of Schauer et al., because He et al., teaches the anode active material can be uniformly coated on surface of each carbon nanotube without aggregation, as such, a stable anode of the lithium battery with high conductivity can be obtained (0024).
Regarding claim 2, Schauer et al., teaches the first carbon nanotube layer and the second carbon nanotube layer are stacked on each other (Fig. 1-2; material 1; material 2; nanostructured article 100). 
Regarding claim 9, Schauer et al., teaches an average diameter of the plurality of first carbon nanotubes, the plurality of second carbon nanotubes, or a combination thereof is greater than 
Regarding claim 11, Schauer et al., teaches an average conductivity of the plurality of carbon nanotube thin film is about 1 S/m to about 10E6 S/m (0005).
Regarding claim 12, Schauer et al., teaches a carbon nanotube comprises a single walled carbon nanotube (0029), a double-walled carbon nanotube (0023), a multi-walled carbon nanotube (0023), or a combination thereof (0023).
Regarding claim 3, Schauer et al., teaches further comprising: an electrolyte film (0072) on a surface of each of the plurality of carbon nanotube films (0004); and a space between each of the plurality of carbon nanotube films (0032-0033; 0041).
Schauer et al., does not teach wherein the space is configured such that the electrolyte film is pushed by a metal oxide generated during discharge of the metal-air battery in a direction away from each of the plurality of carbon nanotube films. 
However, “pushed by…” is a product-by-process.”[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 4, Schauer et al., teaches the space is defined by a surface of the electrolyte film (0072; 0031-0033; 0041).  
Regarding claim 5, Schauer et al., does not teach an alignment angle of the plurality of first carbon nanotubes has a deviation of about 15.degree. to about 45.degree. in a clockwise or 
He et al., teaches angles of first carbon nanotubes has deviation angles (0018).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of He et al., into the teachings of Schauer et al., because He et al., teaches the anode active material can be uniformly coated on surface of each carbon nanotube without aggregation, as such, a stable anode of the lithium battery with high conductivity can be obtained (0024). 
Regarding claim 6, He et al., teaches the first carbon nanotube layer and the second carbon nanotube layer each have a flat plate shape (Fig. 1).
Regarding claim 7, Schauer et al., does not teach an aspect ratio of a carbon nanotube is greater than or equal to about 5.times.10.sup.4 and less than or equal to about 1.times.10.sup.7. 
However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 
Regarding claim 8, Schauer et al., does not teach an average length of the plurality of first carbon nanotubes, the plurality of second carbon nanotubes, or a combination thereof is greater than or equal to about 50 micrometers and less than or equal to 1 centimeter. 
He et al., teaches an average length of the plurality of first carbon nanotubes, the plurality of second carbon nanotubes, or a combination thereof is greater than or equal to about 100 micrometers to about 900 micrometers (0015).
Regarding claim 10, Schauer et al., does not teach a total amount of a carbon nanotube in a carbon nanotube film is greater than or equal to 25 micrograms per square centimeter and less than or equal to 5 milligrams per square centimeter. 
However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 13, Schauer et al., teaches a metal-air battery (0071) comprising: 
a negative electrode layer (0063; 0072); 
a positive electrode layer (0061-0064); and 
a gas diffusion layer configured to supply oxygen to the positive electrode layer (0069; 0071), and wherein an average specific tensile strength of the plurality of carbon nanotube films is greater than or 
Schauer et al., does not teach the plurality of first carbon nanotubes in the first carbon nanotube layer and the plurality of second carbon nanotubes in the second carbon nanotube layer are disposed at an angle of greater than or equal to about 15.degree. and less than or equal to about 90.degree.
He et al., teaches plurality of first carbon nanotubes in the first carbon nanotube layer and the plurality of second carbon nanotubes in the second carbon nanotube layer are disposed at an angle of greater than or equal to about 15.degree. and less than or equal to about 90.degree (Fig. 1; 0013-0016; 0018).
Schauer et al., does not teach wherein the space is configured such that the electrolyte film is pushed by a metal oxide generated during discharge of the metal-air battery in a direction away from each of the plurality of first carbon nanotubes and the plurality of second carbon nanotubes. However, “pushed by …” is a product-by-process."[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 14, Schauer et al., teaches an electrolyte film (0072) on a surface of each of the plurality of carbon nanotube films (0004); and a space between each of the plurality of carbon nanotube films (0032-0033; 0041).
Regarding claim 15, Schauer et al., does not teach an alignment angle of the plurality of first carbon nanotubes has a deviation of about 15.degree. to 45.degree. in a clockwise or counterclockwise direction, and a Raman intensity ratio of a G band in the alignment direction of the plurality of first carbon nanotubes to a G band in a direction perpendicular to the alignment direction of the plurality of first carbon nanotubes, is greater than or equal to about 1.5 and less than or equal to about 4, and an alignment angle of the plurality of second carbon nanotubes has a deviation of about 15.degree. to 45.degree. in a clockwise or counterclockwise direction, and a Raman intensity ratio of a G band in the alignment direction of the plurality of second carbon nanotubes to a G band in a direction perpendicular to the alignment direction of the plurality of second carbon nanotubes is greater than or equal to about 1.5 and less than or equal to about 4. 
He et al., teaches angles of first carbon nanotubes has deviation angles (0018).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to insert the teachings of He et al., into the teachings of Schauer et al., because He et al., teaches the anode active material can be uniformly coated on surface of each carbon nanotube without aggregation, as such, a stable anode of the lithium battery with high conductivity can be obtained (0024).
Regarding claim 16, Schauer et al., teaches the first carbon nanotube layer and the second carbon nanotube layer have a flat plate shape (Fig. 3; 0028).
Regarding claim 17, Schauer et al., does not teach an aspect ratio of a carbon nanotube is greater than or equal to about 5.times.10.sup.4 and less than or equal to about 1.times.10.sup.7. 
However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 18, Schauer et al., does not teach an average length of a carbon nanotube in the plurality of carbon first nanotubes, the plurality of second carbon nanotubes, or a combination thereof is greater than or equal to 50 micrometers and less than or equal to 1 centimeters. 
He et al., teaches an average length of the plurality of first carbon nanotubes, the plurality of second carbon nanotubes, or a combination thereof is greater than or equal to about 100 micrometers to about 900 micrometers (0015).
Regarding claim 19, Schauer et al., teaches an average diameter of the plurality of first carbon nanotubes, the plurality of second carbon nanotubes, or a combination thereof is greater than or equal to about 1 nanometer to about 10 nanometers (0025).
Regarding claim 20, Schauer et al., does not teach a total amount of a carbon nanotube in a carbon nanotube film is greater than or equal to about 25 micrograms per square centimeter and less than or equal to about 5 micrograms per square centimeter. 
However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 
Regarding claim 21, Schauer et al., teaches an average conductivity of the plurality of carbon nanotube films is about 1 S/m to about 10E6 S/m (0005).
Regarding claim 22, Schauer et al., teaches a carbon nanotube is one of single walled carbon nanotube (0029), a double-walled carbon nanotube (0023), a multi-walled carbon nanotube (0023), or a combination thereof (0023) .

Response to Arguments
7.	Applicant's arguments filed 10/14/2020 have been fully considered but they are not persuasive. Applicant argues that “there is no disclosure anywhere in Schauer of any sort of arrangement angle for these carbon nanotubes.” 
However, secondary prior art, He et al., US 2014/0057178, teaches arrangement angles of the carbon nanotubes as seen in Fig. 1 and in (0018).
 Additionally, Applicant argues that the Examiner has failed to provide any rationale as to how paragraph [0028] or FIG. 3 of Schauer disclose a plurality of carbon nanotube films wherein an angle between an alignment direction of the plurality of first carbon nanotubes in the first carbon nanotube layer and an alignment direction of the plurality of second carbon nanotubes in the second carbon nanotube layer is greater than or equal to 15° and less than or equal to 90°, wherein the alignment direction of the first carbon nanotubes and the alignment direction 
 	However, secondary prior art, He et al., US 2014/0057178, teaches plurality of first carbon nanotubes in the first carbon nanotube layer and the plurality of second carbon nanotubes in the second carbon nanotube layer are disposed at an angle of greater than or equal to about 15.degree. and less than or equal to about 90.degree (Fig. 1; 0013-0016; 0018).

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA J. MARTIN
Examiner
Art Unit 1727





/Maria Laios/Primary Examiner, Art Unit 1727